People v Hunt (2019 NY Slip Op 02784)





People v Hunt


2019 NY Slip Op 02784


Decided on April 11, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 11, 2019

Acosta, P.J., Manzanet-Daniels, Tom, Oing, JJ.


8969 3806/10

[*1]The People of the State of New York, Respondent,
vTravis Hunt, Defendant-Appellant.


Christina A. Swarns, Office of the Appellate Defender, New York (Caitlin Glass of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Juan M. Merchan, J.), rendered April 27, 2011, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of six months, with five years' probation, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence, viewed as a whole, supported the conclusion that defendant was accessorially liable (see Penal Law § 20.00) for injuries inflicted by defendant's brother. The jury could have reasonably concluded that defendant assisted his brother by participating in the attack, while acting with a shared intent and community of purpose (see People v Degraffenreid, 138 AD3d 456, 456-457 [1st Dept 2016], affd 29 NY3d 935 [2017]; Matter of Tatiana N., 73 AD3d 186, 191 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 11, 2019
CLERK